                UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF WEST VIRGINIA

ROBERT MOSES WILKERSON,

            Petitioner,

     v.                                      Civil Action No. 1:18CV211
                                                   (Judge Keeley)

WARDEN WILLIAMSBURG FEDERAL
CORRECTIONAL INSTITUTION,

            Respondent.

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

     On November 16, 2018, the Honorable Timothy M. Cain, United

States    District   Judge   for   the   District   of   South   Carolina,

transferred the instant case to this Court after concluding that he

lacked jurisdiction over the petition for writ of habeas corpus

under 28 U.S.C. § 2241 filed by the petitioner, Robert Moses

Wilkerson (“Wilkerson”) (Dkt. No. 30).1 Because this transfer

raised a significant question of personal jurisdiction, the Court

appointed counsel to represent Wilkerson (Dkt. No. 35).2 For the

reasons that follow, the Court concludes that it has personal


     1
        Unless otherwise noted, all docket numbers refer to Civil
Action No. 1:18cv211 and all page numbers refer to the numbers
assigned by the Court’s electronic docket.
     2
       The Court appointed the United States Supreme Court Law
Clinic at the West Virginia University College of Law (Dkt. No.
30). The Court thanks Professor Lawrence Rosenberg and the students
of the Clinic for their able and generous service in briefing and
arguing the difficult issues in this case.
WILKERSON V. WARDEN                                                      1:18CV211

                         MEMORANDUM OPINION AND
                   ORDER DISMISSING WITHOUT PREJUDICE
             THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
          FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
     AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

jurisdiction over the parties but lacks subject matter jurisdiction

to    adjudicate    Wilkerson’s      §     2241    petition.      Accordingly,    it

DISMISSES WITHOUT PREJUDICE Wilkerson’s petition (Dkt. No. 1), and

DENIES AS MOOT his motion for leave to proceed in forma pauperis

(Dkt. No. 39).

                                   I. BACKGROUND

A.      Wilkerson’s Conviction and Sentence

        In 1997, a federal jury in the Eastern District of North

Carolina      convicted    Wilkerson      of   conspiring    to    distribute    and

possess with intent to distribute crack cocaine, in violation of 21

U.S.C. § 846 (Count One), and three counts of using or carrying a

firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c) (Counts Two, Three, and Eight)

(E.D.N.C. No. 5:96cr167, Dkt. No. 3) (Dkt. No. 25 at 3). Wilkerson

received a sentence of life in prison as to Count One, 5 years of

incarceration as to Count Two, 20 years of incarceration as to

Count Three (to be served consecutively to Counts One and Two), and

20    years   of   incarceration      as   to     Count   Eight    (to   be   served

consecutively      to     Counts   One,    Two,    and    Three)    (E.D.N.C.    No.

5:96cr167, Dkt. No. 102). The United States Court of Appeals for

                                           2
WILKERSON V. WARDEN                                            1:18CV211

                         MEMORANDUM OPINION AND
                   ORDER DISMISSING WITHOUT PREJUDICE
             THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
          FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
     AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

the Fourth Circuit later affirmed Wilkerson’s convictions and

sentence (E.D.N.C. No. 5:96cr167, Dkt. No. 108).

        In December 2005, Wilkerson filed a petition pursuant to 28

U.S.C. § 2255 seeking to vacate, set aside, or correct his sentence

(E.D.N.C. No. 5:96cr167, Dkt. No. 144). Deeming the motion to have

been untimely filed, the trial court dismissed it for lack of

subject matter jurisdiction (E.D.N.C. No. 5:96cr167, Dkt. No. 151).

Wilkerson did not appeal this dismissal.

B.      Relevant Procedural Background

        On March 15, 2018, Wilkerson filed the instant petition under

28 U.S.C. § 2241 in the District of South Carolina, where he was

then confined (Dkt. Nos. 1, 1-3). On June 14, 2018, the respondent,

the    Warden   of   Federal   Correctional   Institution   Williamsburg

(“Warden”), moved to dismiss Wilkerson’s § 2241 petition (Dkt. No.

17). Following a full briefing, a United States magistrate judge

recommended that the district court grant the motion and dismiss

the petition (Dkt. No. 25).

        The district court rejected this recommendation, however, and

transferred the case to this Court based on the fact that, some

time after Wilkerson had filed his § 2241 petition, the Bureau of


                                     3
WILKERSON V. WARDEN                                                   1:18CV211

                         MEMORANDUM OPINION AND
                   ORDER DISMISSING WITHOUT PREJUDICE
             THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
          FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
     AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

Prisons (“BOP”) transferred him to FCI Gilmer, located in this

District. The district court concluded that Wilkerson’s transfer

deprived it of personal jurisdiction (Dkt. No. 30).

        Confronted   with    the     significant      question   of   personal

jurisdiction raised in this case, this Court appointed counsel for

Wilkerson to address whether the Court has personal jurisdiction

over Wilkerson’s habeas petition (Dkt. No. 35). The matter is fully

briefed (Dkt. Nos. 58, 60, 67), and the Court has heard oral

argument (Dkt. No. 69). For the following reasons, it concludes

that it has personal jurisdiction over the parties, but lacks

subject matter jurisdiction under United States v. Wheeler, 886

F.3d    415   (4th   Cir.   2018).    It    further   declines   to   construe

Wilkerson’s § 2241 petition as a writ of coram nobis.

                              II. DISCUSSION

A.      Personal Jurisdiction

        The first question presented is whether the Court has personal

jurisdiction over the parties, where Wilkerson’s § 2241 habeas

petition was properly filed in his then district of confinement,

the District of South Carolina, and named the proper respondent,

the Warden of FCI Williamsburg.

                                        4
WILKERSON V. WARDEN                                            1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

     i.    Governing Law

     Unlike § 2255, which gives federal prisoners the opportunity

to collaterally attack their conviction or sentence, § 2241 gives

them the opportunity to challenge the execution of their sentence.

See In re Vial, 115 F.3d 1192, 1194 n.5 (4th Cir. 1997) (noting

that “attacks on the execution of a sentence are properly raised in

a § 2241 petition”). When a prisoner “challeng[es] [his or her]

present   physical   confinement,   jurisdiction   lies   in   only   one

district: the district of confinement.” Rumsfeld v. Padilla, 542

U.S. 426, 443 (2004). Thus, “[w]henever a § 2241 habeas petitioner

seeks to challenge his present physical custody within the United

States, he should name his warden as respondent and file the

petition in the district of confinement.” Id. at 447.

     What happens when a prisoner files a § 2241 petition in his

district of confinement and names the proper respondent, but is

later transferred to another district by the BOP during the

pendency of his petition is a question on which federal courts have

vigorously disagreed. Although the Fourth Circuit has not yet

addressed this question in a published opinion, it has noted that

“[j]urisdiction is determined at the time an action is filed;


                                    5
WILKERSON V. WARDEN                                      1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

subsequent transfers of prisoners outside the jurisdiction in which

they filed actions do not defeat personal jurisdiction.” United

States v. Edwards, 27 F.3d 564 (4th Cir. 1994) (unpublished table

decision) (citing Francis v. Rison, 894 F.2d 353, 354 (9th Cir.

1990)).

     Ever since the Supreme Court of the United States decided

Rumsfeld, courts have debated whether a prisoner’s subsequent

transfer destroys personal jurisdiction over a properly-filed

§ 2241 habeas petition. See, e.g., Warren v. United States of Am.,

Inc., No. 3:10–1245–MBS–JRM, 2011 WL 4435655, at *4 (D.S.C. Sept.

23, 2011) (compiling cases from the District of South Carolina).

Indeed, the district judge who transferred the instant case to this

Court has reached conflicting decisions on the same question.

Compare Hanson v. Antonelli, No. 6:18-1631-TMC, 2018 WL 4870889, at

*3-4 (D.S.C. Oct. 9, 2018) (Cain, J.) (concluding that “habeas

jurisdiction, once properly attained under § 2241, is not defeated

by the subsequent transfer of the petitioner outside of the

district in which the petition was filed”) with Wilkerson v. Warden

of Williamsburg Fed. Corr. Inst., No. 8:18-cv-715-TMC, 2018 WL

6018879, at *1-2 (D.S.C. Nov. 16, 2018) (Cain, J.) (concluding that


                                6
WILKERSON V. WARDEN                                      1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

Wilkerson’s subsequent transfer was “fatal to habeas jurisdiction”

and transferring the case to this District).

     The significant consequences to petitioners resulting from the

conflicting decisions of federal courts on this question are well

illustrated in the case of Griffin v. Ebbert, 751 F.3d 288 (5th

Cir. 2014). In 2007, the petitioner, Griffin, filed a § 2241

petition in the Middle District of Pennsylvania, his then district

of confinement. Griffin, 751 F.3d at 289. The district court

“dismissed the petition without prejudice, holding that it lacked

jurisdiction because Griffin’s immediate custodian was outside the

Middle District of Pennsylvania.” Id. In 2009, the United States

Court of Appeals for the Third Circuit reversed the district court,

“holding that jurisdiction over a habeas petition is determined

when the petition is properly filed.” Id.       The circuit court

remanded the case to the Middle District of Pennsylvania, but

instructed that court to transfer it to the District of Minnesota,

where Griffin’s prison records were located. Id.

     After the District of Minnesota received the case in 2010, but

before it could reach the merits of the issues raised in the

petition, the BOP transferred Griffin to a federal prison in


                                7
WILKERSON V. WARDEN                                               1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

Illinois and later to a federal prison in Mississippi. Id. at 289-

90. As a consequence of these transfers, in 2011, the District of

Minnesota concluded that it lacked jurisdiction over Griffin’s

§ 2241 petition and transferred it to the Southern District of

Mississippi, where Griffin was then incarcerated. Id. at 290. But

that district court dismissed the petition later the same year

after concluding that personal jurisdiction had attached in the

Middle District of Pennsylvania, where Griffin had originally filed

his petition, and that such jurisdiction was not destroyed by his

subsequent   transfers    to    federal   prisons     in     Minnesota   and

Mississippi. Id.

     On appeal, the United States Court of Appeals for the Fifth

Circuit   agreed   with   the    district    court,        concluding    that

“[j]urisdiction attached on that initial filing for habeas corpus

relief, and it was not destroyed by the transfer of petitioner and

accompanying custodial change.” Id. (compiling cases). It therefore

vacated the dismissal order and transferred the case to the Middle

District of Pennsylvania. Id.

     After finding his case returned to the court where he had

originally filed it in 2007, Griffin eventually obtained a ruling


                                    8
WILKERSON V. WARDEN                                               1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

on the merits of his § 2241 petition in 2014. That ruling was

ultimately affirmed by the Third Circuit in 2016. Griffin v.

Ebbert, No. 3:CV–07–2239, 2014 WL 3405851 (M.D. Pa. July 11, 2014),

aff’d, 640 Fed. App’x 181 (3d Cir. 2016).

     Although Griffin’s numerous transfers within the BOP delayed

a ruling on the merits of his § 2241 petition for nearly seven

years, it could have been worse. Had the subsequent transfers

deprived   the   Middle   District       of   Pennsylvania   of   personal

jurisdiction over Griffin, the BOP could have perpetuated “a

vicious circle of litigation” on his habeas petition simply by

continuing to move him before a court could rule on the merits of

his petition. Christianson v. Colt Indus. Operating Corp., 486 U.S.

800, 816 (1988) (citations omitted).

     ii.   Law-of-the-Case Doctrine

     Here, although not where he initially filed his petition,

Wilkerson contends that this Court possesses personal jurisdiction

over the parties under the law-of-the-case doctrine (Dkt. No. 58 at

4-20).3 Under the law-of-the-case doctrine, “‘when a court decides

     3
        The parties also contend that the Court has jurisdiction
because Wilkerson renewed his § 2241 petition in this District
(Dkt. Nos. 58 at 14–20, 60 at 4-5). But the Court struck this

                                     9
WILKERSON V. WARDEN                                                 1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

upon a rule of law, that decision should continue to govern the

same issues in subsequent stages in the same case.’” Christianson,

486 U.S. at 816 (quoting Arizona v. California, 460 U.S. 605, 618

(1983)).     “This   rule   of   practice   promotes    the    finality    and

efficiency of the judicial process by ‘protecting against the

agitation of settled issues’” and “applies as much to the decisions

of a coordinate court in the same case as to a court’s own

decisions.” Id. (citations omitted).

     Significantly,         “[f]ederal      courts      routinely         apply

law-of-the-case principles to transfer decisions of coordinate

courts.” Id. (compiling cases). There is good reason to do this.

“[T]ransferee courts that feel entirely free to revisit transfer

decisions of a coordinate court threaten to send litigants into a

vicious circle of litigation.” Id. (citations omitted).

     “That does not mean, however, that every borderline case must

inevitably    culminate     in   a   perpetual   game   of    jurisdictional

ping-pong until [the Supreme Court] intervenes to resolve the



petition from the record after vacating the Clerk’s notice of
deficient pleading (which directed him to refile on the court-
approved form), which had been erroneously entered absent the
Court’s consent (Dkt. No. 46).

                                      10
WILKERSON V. WARDEN                                     1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

underlying jurisdictional dispute, or (more likely) until one of

the parties surrenders to futility.” Id. at 818. Indeed, a court

“has the power to revisit prior decisions of its own or of a

coordinate court in any circumstance,” but “should be loathe to do

so in the absence of extraordinary circumstances such as where the

initial decision was ‘clearly erroneous and would work a manifest

injustice.’” Id. at 817 (quoting Arizona, 460 U.S. at 618 n.8).

     Because “courts will rarely transfer cases over which they

have clear jurisdiction, and close questions, by definition, never

have clearly correct answers,” under the law-of-the-case doctrine,

the jurisdictional inquiry ends “if the transferee court can find

the transfer decision plausible . . . .” Id. at 819 (citation

omitted).

     Here, despite the district court in South Carolina’s likely

error, its transfer order was not so “clearly erroneous” under

existing case law as to work a manifest injustice in Wilkerson’s

case. Indeed, transferring this case back to the District of South

Carolina would perpetuate the jurisdictional ping-pong that has

already occurred and further delay a ruling on the merits.




                               11
WILKERSON V. WARDEN                                             1:18CV211

                         MEMORANDUM OPINION AND
                   ORDER DISMISSING WITHOUT PREJUDICE
             THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
          FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
     AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

        Therefore,   after   considering   the   parties’   arguments   and

relevant case law, the Court          concludes that it has personal

jurisdiction over the parties under the law-of-the-case doctrine.4

It turns next to the second question presented, whether the Court

has subject matter jurisdiction to decide the merits of Wilkerson’s

§ 2241 petition.

B.      Subject Matter Jurisdiction

        The Government contends that, although the Court may have

personal jurisdiction, it lacks subject matter jurisdiction over

Wilkerson’s § 2241 petition because he is challenging his sentence,

and his petition therefore is a second or successive § 2255

petition (Dkt. No. 60 at 3-8).

        Although § 2255 bars federal prisoners from filing a second or

successive § 2255 petition unless they satisfy the “gatekeeping

provisions” of § 2255(h), the Fourth Circuit has held that, in

limited circumstances, “a prisoner otherwise unable to file a

        4
       The Court acknowledges that this ruling creates a split
within the Northern District of West Virginia on whether transferee
courts that disagree with jurisdictional rulings should transfer
the case back to the transferor court. See Proffitt v. Lerose, No.
2:18cv125, Dkt. No. 12 (N.D. W. Va. Jan. 9, 2019) (Bailey, J.)
(concluding that § 2241 petition was improvidently transferred and
transferring case back to the transferor court).

                                    12
WILKERSON V. WARDEN                                            1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

second or successive § 2255 petition may instead seek relief under

28 U.S.C. § 2241.” Lester v. Flournoy, 909 F.3d 708, 711 (4th Cir.

2018) (citations omitted). “That’s because § 2255, while generally

blocking    habeas   petitions   by   federal   prisoners   outside   that

statute, permits such petitions when it appears that § 2255 ‘is

inadequate or ineffective to test the legality of [the prisoner’s]

detention.’” Id. (quoting § 2255(e)). “This clause is commonly

referred to as the ‘savings clause’ as it arguably saves § 2255

from unconstitutionally suspending habeas corpus.” Id. (citation

omitted).

       In Wheeler, the Fourth Circuit “held that the savings clause

could be used to challenge sentences, reasoning that the statutory

language of the savings clause speaks of the legality of one’s

‘detention,’ not simply one’s ‘conviction’ or ‘offense.’” Id. at

711-12 (citing Wheeler, 886 F.3d at 427-28). It further explained

that

            § 2255 is inadequate and ineffective to test
            the legality of a sentence if the following
            four conditions are met:

                 (1) at the time of sentencing, settled
                 law of this circuit or the Supreme Court
                 established the legality of the sentence;


                                      13
WILKERSON V. WARDEN                                                   1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

                  (2) subsequent to the prisoner’s direct
                  appeal and first § 2255 motion, the
                  aforementioned settled substantive law
                  changed   and   was  deemed   to   apply
                  retroactively on collateral review;

                  (3) the prisoner is unable to meet the
                  gatekeeping provisions of § 2255(h)(2)
                  for second or successive motions; and

                  (4) due to this retroactive change, the
                  sentence    now   presents   an   error
                  sufficiently grave to be deemed a
                  fundamental defect.

Id. at 712 (emphasis added) (quoting Wheeler, 886 F.3d at 429).

     Here, Wilkerson contends that the Court has subject matter

jurisdiction under Wheeler because Dean v. United States, 137 S.

Ct. 1170 (2017) applies retroactively on collateral review (Dkt.

No. 67 at 7-14). However, courts that have addressed this question,

including this Court, have concluded otherwise. See Garcia v.

United States, 923 F.3d 1242, 1245 (9th Cir. 2019) (concluding Dean

does not apply retroactively on collateral review); In re Dockery,

869 F.3d 356 (5th Cir. 2017) (denying authorization to file a

successive   §   2255    motion     because   it   did   not   show   that   Dean

announced    a   new    rule   of    constitutional      law   that   was    made

retroactive to cases on collateral review); Harper v. United

States, No. 18-1202, 2019 WL 6321329, at *1, 6-7 (6th Cir. Nov. 26,

                                       14
WILKERSON V. WARDEN                                                   1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

2019) (concluding Dean does not apply retroactively on collateral

review); Habeck v. United States, 741 Fed. App’x 953, 954 (4th Cir.

2018)     (concluding    that   the   petitioner      failed    “to   meet     the

requirements of the savings clause because Dean has not been held

to apply retroactively to cases on collateral review”); Adams v.

Coakley, No. 1:17CV180, 2019 WL 3428549, at *3 (N.D. W. Va. July

30, 2019) (concluding that the petitioner’s reliance on Dean was

misplaced because courts have consistently held that it does not

apply    retroactively    on    collateral       review);   United    States   v.

Robinson, Nos. 3:16cv349/LAC/HTC, 2019 WL 2016556, at *7 (N.D. Fla.

Apr. 17, 2019) (compiling cases); United States v. Higgs, No.

3:16CR04–HEH, 2018 WL 4690895, at *2 (E.D. Va. Sept. 28, 2018)

(compiling cases); Beasley v. Werlich, No. 18-cv-1125-DRH, 2018 WL

3348961, at *2 (S.D. Ill. July 9, 2018) (compiling cases).

        “A new rule only applies retroactively on collateral review if

‘(1) the rule is substantive or (2) the rule is a watershed rule of

criminal     procedure   implicating       the    fundamental   fairness       and

accuracy of the criminal proceeding.’” Harper, 2019 WL 6321329, at

*6 (quoting Whorton v. Bockting, 549 U.S. 406, 416 (2007)). As the

Sixth Circuit explained in Harper, Dean is neither. Id. at 6-7.


                                      15
WILKERSON V. WARDEN                                            1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

     First, it is not a substantive rule because it “did not

proscribe the punishment of certain conduct or prohibit a category

of punishment for any class of defendants because of their status

or offense.” Id. at 6. Indeed, “[t]he rule set forth in Dean is

permissive——not   mandatory.   When    sentencing   a   defendant   for   a

predicate § 924(c) offense, a sentencing court may consider the

mandatory minimum sentence required by § 924(c). But the court is

not required to do so.” Id. Thus, “[s]entencing courts remain free

to ultimately impose the exact same sentences as they may have

before Dean.” Id.

     Second, Dean is not a watershed rule of criminal procedure

because it does not “seriously diminish the likelihood of obtaining

an accurate conviction” or “alter our understanding of the bedrock

procedural elements essential to the fairness of a proceeding.” Id.

at 7 (cleaned up) (citations omitted). To be sure, “Dean has

nothing to do with conviction accuracy. Rather, [it] was solely

focused on sentencing courts’ discretion to consider the mandatory

minimum sentence under § 924(c) when imposing the sentence on the

predicate offense.” Id. “This is not the type of profound and

sweeping change that alters our understanding of the bedrock


                                  16
WILKERSON V. WARDEN                                                1:18CV211

                         MEMORANDUM OPINION AND
                   ORDER DISMISSING WITHOUT PREJUDICE
             THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
          FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
     AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

procedural elements essential to the fairness of a proceeding, as

described in Whorton, 549 U.S. at 421 . . . .” Id. (cleaned up).

And “[a] decision that left sentencing authority, albeit with

increased discretion, with sentencing judges . . . could not have

announced a watershed rule.” Id. (cleaned up) (citation omitted).

        Because   Dean   does   not   apply   retroactively   on   collateral

review, Wilkerson’s § 2241 petition does not meet the savings

clause requirements of § 2255(e). This Court therefore lacks

subject matter jurisdiction to hear his case.

C.      Writ of Coram Nobis

        As an alternative argument, Wilkerson asks the Court to

construe his § 2241 petition as a writ of coram nobis, which would

independently provide subject matter jurisdiction (Dkt. No. 67 at

14-16). Even if the Court were to so construe the petition,

Wilkerson would still not be entitled to relief.

        “Traditionally, the writ is available only to remedy ‘factual

errors material to the validity and regularity of the legal

proceeding itself.’” United States v. Bazuaye, 399 Fed. App’x 822,

823 (4th Cir. 2010) (quoting Carlisle v. United States, 517 U.S.

416, 429 (1996)). “Because the writ is an ‘extraordinary remedy’


                                       17
WILKERSON V. WARDEN                                                   1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

that should issue ‘only under circumstances compelling such action

to achieve justice, an error of the most fundamental character must

have occurred to warrant issuing the writ, and no other remedy may

be available.’” Id. at 824 (cleaned up) (quoting United States v.

Mandel, 862 F.2d 1067, 1075 (4th Cir. 1988)). Indeed, “[t]he

Supreme Court has observed that ‘it is difficult to conceive of a

situation in a federal criminal case today where a writ of coram

nobis would be necessary or appropriate.’” Id. (quoting Carlisle,

517 U.S. at 429).

     To be entitled to coram nobis relief in the Fourth Circuit,

Wilkerson must demonstrate that: “‘(1) a more usual remedy is not

available; (2) valid reasons exist for not attacking the conviction

earlier;    (3)   adverse     consequences    exist    from   the   conviction

sufficient to satisfy the case or controversy requirement of

Article    III;   and   (4)   the   error    is   of   the   most   fundamental

character.’” Id. (quoting Hirabayashi v. United States, 828 F.2d

591, 604 (9th Cir. 1987)). Errors are of the most fundamental

character “when a significant change in the law following a

conviction means that the defendant was convicted for conduct that

is no longer illegal.” United States v. Interstate Gen. Co., L.P.,


                                      18
WILKERSON V. WARDEN                                                  1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

39 Fed. App’x 870, 873 (4th Cir. 2002); see also Mandel, 862 F.2d

at 1075 (granting writ of coram nobis because the petitioners were

convicted of acts which “the Supreme Court has held are not within

the reach of the federal mail fraud statute”).

         Here, Wilkerson was tried and convicted of conspiring to

distribute and possess with intent to distribute crack cocaine

(Count One), and using or carrying a firearm during and in relation

to   a    drug   trafficking    crime   (Counts    Two,    Three,   and   Eight)

(E.D.N.C. No. 5:96cr167, Dkt. Nos. 91, 102). His conduct remains

illegal under current law, and, because that is so, the sentencing

court’s failure to recognize its discretion under Dean is not an

error of the “most fundamental character.” Accordingly, Wilkerson

is not entitled to coram nobis relief.

                                III. CONCLUSION

         For   the   reasons   discussed,    the   Court   DISMISSES      WITHOUT

PREJUDICE Wilkerson’s § 2241 Petition for lack of subject matter

jurisdiction (Dkt. No. 1), and DENIES AS MOOT his motion for leave

to proceed in forma pauperis (Dkt. No. 39).




                                        19
WILKERSON V. WARDEN                                      1:18CV211

                      MEMORANDUM OPINION AND
                ORDER DISMISSING WITHOUT PREJUDICE
          THE PETITIONER’S § 2241 PETITION [DKT. NO. 1]
       FOR LACK OF SUBJECT MATTER JURISDICTION AND DENYING
  AS MOOT HIS MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NO. 39]

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

in favor of the Warden, to transmit copies of both orders to

Wilkerson by certified mail, return receipt requested, and to

counsel of record by electronic means, and to strike this case from

the Court’s active docket.

DATED: February 14, 2020

                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                20
